Citation Nr: 0907045	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  02-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease.

2.  Entitlement to service connection for lumbar disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel
INTRODUCTION

The Appellant served on active duty (AD) in the Air Force 
from January 1973 to October 1981 and had subsequent service 
in the Texas Air National Guard from August 1983 to March 
2003, including on active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA), but the exact dates of 
which have not been verified.  The claims on appeal relate to 
that National Guard service.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

As support for his claims, the Appellant testified at a March 
2003 hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.

In September 2003, the Board remanded the claims to the RO 
via the Appeals Management Center (AMC) for further 
development and consideration.  Unfortunately, still further 
development of the claims is required, so the Board is again 
remanding them to the RO via the AMC.

Also in that September 2003 remand, the Board indicated the 
Claimant had filed a timely notice of disagreement (NOD) to 
initiate an appeal to reopen a previously denied claim for 
service connection for hepatitis on the basis of new and 
material evidence.  Since, however, he had not been provided 
a statement of the case (SOC) concerning this additional 
claim, or given an opportunity to perfect an appeal 
to the Board of this additional issue by filing a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement), the Board remanded this claim to the RO via the 
AMC.  And in an August 2008 decision, on remand, the RO 
reopened and granted this claim - assigning an initial 0 
percent (i.e., noncompensable) rating retroactively effective 
from May 7, 2002, the date of receipt of the petition to 
reopen this claim.  The Claimant has not separately appealed 
either that initial rating or effective date.  So this claim 
has been resolved.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second NOD must thereafter be timely filed to initiate 
appellate review of the claim concerning "downstream" 
issues such as the compensation level assigned for the 
disability and the effective date).


REMAND

The Appellant alleges he injured his neck and back in motor 
vehicle accidents in May 2000 and June 2001 and that his 
subsequent periods of service in the Texas Air National Guard 
chronically aggravated these pre-existing neck and back 
injuries.  The nature and character of his National Guard 
service, however, has not been verified and is essential to 
the adjudication of these claims.  So, regrettably, the Board 
must again remand these claims.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131(West Supp. 
2005); 38 C.F.R. § 3.303(a) (2008).  Service connection also 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  



Certain chronic diseases, like arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  And, moreover, 
this presumptive period does not apply to claims based on 
ACDUTRA or INACDUTRA service.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Additionally, National Guard duty is distinguishable from 
other Reserve service in that a member of the National Guard 
may be called to duty by the governor of their state.  
"[M]embers of the National Guard only serve the federal 
military when they are formally called into the military 
service of the United States [and that a]t all other times, 
National Guard members serve solely as members of the State 
militia under the command of a state governor."  Allen v. 
Nicholson, 21 Vet.App. 54, 57 (2007).  "Therefore, to have 
basic eligibility for veterans benefits based on a period of 
duty as a member of a state [Air] National Guard, a National 
Guardsman must have been ordered into Federal service by the 
President of the United States, see 10 U.S.C. § 12401, or 
must have performed "full-time duty" under the provisions 
of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

To the extent the Appellant is alleging that his current 
cervical and lumbar spine conditions are a result of injury 
or disease aggravated during his time in the Texas Air 
National Guard, the Board notes that only "Veterans" are 
entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 
1131.



To establish status as a "Veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "Veteran" for purposes of other 
periods of service (e.g., the Veteran's period of active duty 
in the Air Force) does not obviate the need to establish that 
the claimant is also a "Veteran" for purposes of the period 
of ACDUTRA where the claim for benefits is premised on that 
period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 
415, 419 (1998).

In order for the Appellant to achieve "Veteran" status and be 
eligible for service connection for disability claimed during 
his inactive service, the record must establish that he was 
disabled from an injury (but not disease) incurred or 
aggravated during INACDUTRA.  See Mercado- Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

The Appellant in this case is a "Veteran" based on his active 
duty service in the Air Force from January 1973 to October 
1981.  Therefore, he is entitled to "Veteran" status and the 
full benefit of VA resources for any compensation claim based 
on that period of service.  But to the extent his claims, 
instead, are predicated on his Texas Air National Guard 
service, he must establish that he qualifies as a "Veteran" 
for those periods of service before any compensation may be 
awarded.  The dates and character of his service such as 
active duty, ACDUTRA, INACDUTRA or in the service of the 
Governor of Texas is necessary to adjudicate his claims.  The 
RO and/or AMC, however, have not obtained his Texas Air 
National Guard personnel records to verify the dates and 
character of his service in that capacity.  Consequently, 
there is no means of determining whether he qualifies as a 
"Veteran" insofar as those periods of service, for VA 
compensation purposes.  



If it is determined the Appellant qualifies as a "Veteran" 
for VA compensation purposes for the periods of service in 
question, then a medical opinion is needed to decide his 
claims in terms of whether those qualifying periods of 
service could have aggravated his pre-existing injury.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Another issue that must be addressed is in relation to a 
third motor vehicle accident resulting in a back injury in 
December 1991.  At his March 1996 National Guard medical 
examination, the Appellant indicated that he had experienced 
back pain since that December 1991 motor vehicle accident.  
He also indicated that he had been treated with non-steroid 
anti-inflammatory drugs (NSAIDS), muscle relaxants, etc.  
There are no medical records relating to evaluation or 
treatment following that December 1991 motor vehicle 
accident.  And, as already explained, there also is no 
specific indication of what periods of active duty, ACDUTRA, 
and INACDUTRA the Appellant served subsequent to that 
December 1991 motor vehicle accident.  So, on remand, a 
medical opinion is also needed to determine what affect, if 
any, that December 1991 back injury had on the Appellant's 
current condition and whether verified periods of active 
duty, ACDUTRA, or INACDUTRA aggravated that prior back injury 
beyond its natural progression.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Request any associated personnel 
records from the Appellant's period of 
service from August 1983 to March 2003 
when he was assigned to the Texas Air 
National Guard in La Porte, Texas.  Of 
particular importance are the exact dates 
of any active duty, ACDUTRA, INACDUTRA, 
and which statute authorized the call to 
duty for each of those periods of 
service.  Also of significance are the 
Appellant's duty assignments or purpose 
for those service periods.  If no such 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.  
Notify the Appellant as required.

2.  Ask the Appellant for information 
regarding any medical treatment he 
received for his December 1991 motor 
vehicle accident and any subsequent 
treatment for back pain.  Obtain all 
treatment records he indicates.

3.  Schedule the Appellant for a VA 
compensation examination to determine the 
etiology of his current neck and back 
disorders.  Prepare a detailed list of 
his qualifying periods of service as 
determined by his National Guard 
personnel records - specifying, 
if possible, the duty assignments on 
those dates to assist the medical 
examiner.  Based on the examiner's 
comprehensive review of the claims file 
and examination, indicate whether the 
Appellant's neck and back disorders 
resulting from motor vehicle accident 
injuries in December 1991, May 2000 and 
June 2001 were chronically (meaning 
permanently) aggravated by any qualifying 
period of National Guard service on 
active duty, ACDUTRA, and/or INACDUTRA.  

The examiner must discuss the medical 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings and information obtained from 
review of the record.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Appellant's pertinent medical and 
other history.

4.  Then readjudicate the claims for 
service connection for cervical and 
lumbar spine disorders in light of the 
additional evidence.  If these claims are 
not granted to the Appellant's 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration 
of these claims.

The Appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2005), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).

